DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehtimaki (US 2021/0399775 A1).

Re Claim 14, Lehtimaki discloses a method for beam management in a wireless network, comprising: 
detecting, at a radio frequency (RF) receiver including an antenna array and a processing system, incoming radio frequency (RF) transmissions from a transmitter ((antenna array 38, Figure 1) to receive incoming radio frequency (RF) transmissions, [0025]); 
producing in-phase/quadrature (I/Q) symbols from the incoming RF transmissions (generate I/Q signals, [0036]); 
inputting to a learning module in-phase/quadrature (I/Q) input samples from the incoming transmissions (input to the neural network the I and Q signals, [0054]); 
determining, by the learning module, waveform characteristics of incoming RF transmissions (updated preferred antenna switching pattern, [0058]) and angles of arrival (perform the AoA measurement, [0058]) of the incoming RF transmissions on the antenna array (machine learning to select the preferred antenna switching pattern, [0053]); and 
selecting an incoming transmission beam based on the angle of arrival and the waveforms for beam management operations (neural network able to provide an indication of the preferred antenna switching pattern for any set of I and Q signals.  The preferred antenna switching pattern is then used to perform the AoA measurement, [0053]-[0058]).

Re Claim 20, Lehtimaki discloses the method of claim 14, wherein the incoming transmissions include data transmissions or transmissions including synchronization signals or both (The network device 10 may include a second memory device 40. Data that is received from the network interface 30 or is to be sent via the network interface 30 may also be stored in the second memory device 40. This second memory device 40 is traditionally a volatile memory. [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtimaki (US 2021/0399775 A1).

Re Claim 1, Lehtimaki discloses a system for beam management in a wireless network, comprising: 
a radio frequency receiver (radio circuit 31, Figure 1) comprising an antenna array (antenna array 38, Figure 1) to receive incoming radio frequency (RF) transmissions ([0025]); and 
a processing system (processing unit 20, Figure 1) comprising: receiver circuitry in communication with the radio frequency receiver to produce in-phase/quadrature (I/Q) input samples from the incoming RF transmissions (generate I/Q signals, [0036]), and a learning module comprising a trained classification module operative to receive the I/Q input samples from the receiver circuitry and process the I/Q input samples (input to the neural network the I and Q signals, [0054]) to determine transmitted beam information of incoming RF transmissions (machine learning to select the preferred antenna switching pattern, [0053]), the learning module further comprising: 
neural network to determine waveform characteristics of the incoming RF transmission (updated preferred antenna switching pattern, [0058]), and to determine angles of arrival of the incoming RF transmissions on the antenna array (perform the AoA measurement, [0058]); 
wherein the processing system is further operative to select an incoming RF transmission and angle of arrival based on the determined waveform characteristics for beam management operations (neural network able to provide an indication of the preferred antenna switching pattern for any set of I and Q signals.  The preferred antenna switching pattern is then used to perform the AoA measurement, [0053]-[0058]).
Lehtimaki discloses the claimed invention except explicitly teaches a beam inference engine to determine waveform characteristics of the incoming RF transmission, and an angle of arrival engine operative to determine angles of arrival of the incoming RF transmissions on the antenna array.
However, Lehtimaki discloses the neural network that perform the claimed function as disclosed in paragraph [0053]-[0058].  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to separate the processing into sub-processing unit for custom implementation.

Re Claim 7, Lehtimaki discloses the system of claim 1, wherein the trained classification module is trained to recognize transitions between occurrences of the I/Q input samples in an I/Q complex plane (the I and Q values maybe considered complex numbers, wherein the I value is the real component and the Q value is the imaginary component, [0032]).

Re Claim 8, Lehtimaki discloses the system of claim 1, wherein the trained classification module comprises a deep learning neural network comprising a convolutional neural network, a multi-layer perceptron, a feedforward network, a recurrent neural network, a long-short term memory neural network, or a support vector machine (The neural network 750 may comprise one or more processing layers 760. A processing layer 760 may be a convolutional layer or a fully connected layer. In either configuration, there are trainable parameters 770 that are used to teach the neural network 750. [0053]).

Re Claim 9, Lehtimaki discloses the system of claim 1, wherein the learning module comprises learning circuitry including one or more logic devices (The neural network 750 may comprise one or more processing layers 760. A processing layer 760 may be a convolutional layer or a fully connected layer. In either configuration, there are trainable parameters 770 that are used to teach the neural network 750. [0053]).

Re Claim 11, Lehtimaki discloses the system of claim 1, wherein the processing system is operative to receive the incoming transmissions having a frequency of at least 450 MHz (The network interface 30 may support any wireless network protocol that supports AoX determination, such as Bluetooth, [0025]).

Re Claim 12, Lehtimaki discloses the system of claim 1, wherein the incoming transmissions include data transmissions or transmissions including synchronization signals or both (The network device 10 may include a second memory device 40. Data that is received from the network interface 30 or is to be sent via the network interface 30 may also be stored in the second memory device 40. This second memory device 40 is traditionally a volatile memory. [0028]).

Claim(s) 2-4, 10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtimaki (US 2021/0399775 A1) in view of Pezeshki et al. (US 2021/0184744 A1) (Pezeshki herein after).

Re Claims 2 and 17, Lehtimaki discloses the system of claim 1 and the method of claim 14, except wherein the processing system includes a codebook that comprises a set of codewords corresponding to an identification of the incoming RF transmissions and is operative to select one of the incoming RF transmissions from an identified codeword.
However, Pezeshki discloses a wireless communication system with network beam management wherein in conventional wireless communications systems (e.g., massive MIMO FDD systems), CSI feedback is challenging due to a large amount of overhead incurred to report the CSI feedback. In some cases, CSI compression may be utilized to mitigate feedback overhead. CSI compression may compress a channel information matrix into a matrix of a smaller size, such as a codeword that may be more easily transmitted over the air ([0098]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Lehtimaki, by making use of the technique taught by Pezeshki, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of beamforming and beam management, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the codebook taught by Pezeshki is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the processing system includes a codebook that comprises a set of codewords corresponding to an identification of the incoming RF transmissions and is operative to select one of the incoming RF transmissions from an identified codeword. 

Re Claims 3 and 18, Lehtimaki discloses the system of claim 1 and the method of claim 14, except wherein the processing system is further operative to associate a quality metric to each of the incoming RF transmission, the quality metric comprising a received power value, a reference signal received power value, a received signal strength indicator, a reference signal received quality value, a signal-to-noise ratio, or a signal-to-noise-and-interference ratio.
	However, Pezeshki discloses a wireless communication system with network beam management wherein a base station 105 may indicate to a UE 115 that the UE 115 is to feedback the AoAs of the top N most dominant paths 415 (e.g., the top 3 most dominant paths). Base station 105-b may indicate the number of most dominant paths 415 in a radio resource control (RRC) message, MAC-CE, physical downlink control channel (PDCCH), etc. UE 115-b may determine the per-path AoA of the N most dominant paths 415 via machine learning neural networks and provide the feedback in a report that may be a MAC CE, a physical uplink shared channel (PUSCH) transmission, an uplink RRC message, etc., to base station 105-b. In some cases, the UE 115—may select which paths 415 to report (e.g., the dominant paths) based on one or more channel quality metrics observed for the paths 415. The channel quality metrics may relate to thresholds for one or more measurements of RSRP, RSRQ, SINR, CQI, RSSI, or any combination thereof. In an example, the channel quality metric may be a ranking of RSRP measurements, and the UE 115-b may select to report the AoAs for the paths 415 having the top N RSRP measurements (e.g., report the AoAs for the paths 415 having the top 3 RSRPs). The UE 115-b may transmit a feedback report that includes multi-path channel cluster information. The feedback report may include, for example, a bit sequence indicating an AoA for one or more paths 415 of a reference signal ([0119]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Lehtimaki, by making use of the technique taught by Pezeshki, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of beamforming and beam management, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the codebook taught by Pezeshki is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the processing system is further operative to associate a quality metric to each of the incoming RF transmission, the quality metric comprising a received power value, a reference signal received power value, a received signal strength indicator, a reference signal received quality value, a signal-to-noise ratio, or a signal-to-noise-and-interference ratio.

Re Claims 4 and 19, the combined teachings disclose the system of claim 3 and the method of claim 18, Pezeshki discloses wherein the processing system is further operative to rank the incoming RF transmissions by the quality metric associated with each of the incoming RF transmission (the channel quality metric may be a ranking of RSRP measurements, [0119]).

Re Claims 10 and 15, Lehtimaki discloses the system of claim 1 and the method of claim 14, except wherein the processing system is operative to carry out the beam management operations including providing initial access to a transmitter, tracking of transmissions from one or more transmitters, and discovery of neighboring transmitters and receivers.
However, Pezeshki discloses a wireless communication system with network beam management wherein the processing system is operative to carry out the beam management operations including providing initial access to a transmitter, tracking of transmissions from one or more transmitters, and discovery of neighboring transmitters and receivers (some systems (e.g., systems operating using massive multiple-input multiple-output (MIMO) frequency division duplexing (FDD)) may support a UE transmitting feedback information to a base station that the base station may use for beam management or grouping of UEs for scheduling of group transmission.).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Lehtimaki, by making use of the technique taught by Pezeshki, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of beamforming and beam management, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the codebook taught by Pezeshki is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the processing system is operative to carry out the beam management operations including providing initial access to a transmitter, tracking of transmissions from one or more transmitters, and discovery of neighboring transmitters and receivers.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtimaki (US 2021/0399775 A1) in view of Sundararjan et al. (US 2022/0046385 A1) (Sundararajan herein after).

Re Claim 5, Lehtimaki discloses the system of claim 1, except wherein the processing system is operative to match a selected incoming RF transmission at a selected angle of arrival to a synchronization signal block transmitting from a direction corresponding to the selected angle of arrival and corresponding time and frequency resources.
Sundararajan discloses wireless communication system with selective triggering of neural network function wherein receive beams may be spatially related. A spatial relation means that parameters for a transmit beam for a second reference signal can be derived from information about a receive beam for a first reference signal. For example, a UE may use a particular receive beam to receive a reference downlink reference signal (e.g., synchronization signal block (SSB)) from a base station. The UE can then form a transmit beam for sending an uplink reference signal (e.g., sounding reference signal (SRS)) to that base station based on the parameters of the receive beam ([0109]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Lehtimaki, by making use of the technique taught by Sundararajan, in order to improve the signaling efficiencies.
Both references are within the same field of digital signal processing, and in particular of beamforming management, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the selective triggering taught by Sundararajan is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the processing system is operative to match a selected incoming RF transmission at a selected angle of arrival to a synchronization signal block transmitting from a direction corresponding to the selected angle of arrival and corresponding time and frequency resources.

Re Claim 6, Lehtimaki discloses the system of claim 1, except wherein the processing system includes a protocol stack including a physical layer and a medium access control layer, and the learning module is in communication with one or both of the physical layer and the medium access control layer to: receive an activation command to trigger the learning module to process the I/Q samples, transmit the determined transmitted beam information to the protocol stack, or both receive an activation command to trigger the learning module to process the I/Q samples and transmit the determined transmitted beam information to the protocol stack.
Sundararajan discloses wireless communication system with selective triggering of neural network function wherein the processing system includes a protocol stack including a physical layer and a medium access control layer (processing system 384 may implement functionality for an RRC layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, and a medium access control (MAC) layer, [0131]), and the learning module is in communication with one or both of the physical layer and the medium access control layer to: receive an activation command to trigger the learning module to process the I/Q samples, transmit the determined transmitted beam information to the protocol stack, or both receive an activation command to trigger the learning module to process the I/Q samples and transmit the determined transmitted beam information to the protocol stack (UE 302 (e.g., receiver 312, receiver 322, memory 340, sensors 344, etc.) obtains information associated with a set of triggering criteria for a set of neural network functions, the set of neural network functions configured to facilitate positioning measurement feature processing at the UE, the set of neural network functions being generated dynamically based on machine-learning associated with one or more historical measurement procedures, [0227]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Lehtimaki, by making use of the technique taught by Sundararajan, in order to improve the signaling efficiencies.
Both references are within the same field of digital signal processing, and in particular of beamforming management, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the selective triggering taught by Sundararajan is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the processing system includes a protocol stack including a physical layer and a medium access control layer, and the learning module is in communication with one or both of the physical layer and the medium access control layer to: receive an activation command to trigger the learning module to process the I/Q samples, transmit the determined transmitted beam information to the protocol stack, or both receive an activation command to trigger the learning module to process the I/Q samples and transmit the determined transmitted beam information to the protocol stack. 

Claim(s) 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtimaki (US 2021/0399775 A1) in view of Min et al. (US 2021/0092703 A1) (Min herein after).

Re Claims 13 and 16, Lehtimaki discloses the system of claim 1 and the method of claim 14, except further comprising a radio frequency transmitter located at a same node with the radio frequency receiver and in communication with the processing system and operative to transmit radio frequency signals at an angle corresponding to the selected angle of arrival.
	However, Min discloses a beamforming wireless communication system wherein an electronic device supporting beamforming may identify an angle of arrival (AoA) of a signal transmitted by an external electronic device and may transmit a signal to the external electronic device in a direction corresponding to the identified AOA. Also, the electronic device may estimate the position of the external electronic device based on the transmission time of the signal transmitted by the external electronic device ([0005]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Lehtimaki, by making use of the technique taught by Min, in order to improve the connection reliability.
Both references are within the same field of digital signal processing, and in particular of MIMO beamforming, the modification does not change a fundamental operating principle of Lehtimaki, nor does Lehtimaki teach away from the modification (Lehtimaki merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beamforming taught by Min is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein a radio frequency transmitter located at a same node with the radio frequency receiver and in communication with the processing system and operative to transmit radio frequency signals at an angle corresponding to the selected angle of arrival. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631